Citation Nr: 0106467	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant had the requisite service for 
eligibility for pension benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

By letter dated July 1999, the Regional Office (RO) advised 
the appellant that his claim for nonservice-connected 
disability pension benefits was denied because he did not 
have any legal entitlement to this benefit.  




FINDINGS OF FACT

The appellant had recognized guerrilla service, as well as 
service with the regular Philippine Army.


CONCLUSION OF LAW

The requirements of basic eligibility for entitlement to 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
1521 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service department has certified that the appellant had 
the following service.  He was missing from July 19, 1943 to 
March 17, 1945; had recognized guerrilla service from March 
18, 1945 to May 22, 1945; and had regular Philippine Army 
service from May 23, 1945 to March 7, 1946.  

The appellant submitted a claim for nonservice-connected 
pension benefits in June 1999.

Analysis 

The governing provisions of 38 U.S.C.A. § 1521(a) provide, in 
pertinent part, that the Department of Veterans Affairs (VA) 
shall pay a pension to each veteran of a period of war who is 
permanently disabled, including from a nonservice-connected 
disability.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty; "active 
duty" means full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a) and (b).  "Armed Forces" means the United States 
Army, Navy, Marine Corps, Air Force and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerilla in the recognized guerrilla service 
is considered active military service for certain VA 
purposes.  See 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.8, 3.9.  
However, by statute, certain Philippine service is deemed not 
to be "active military service" for the purpose of 
conferring nonservice-connected pension benefits as a result 
of such service.  Specifically, service before July l1, 1946 
in the organized military forces of the Commonwealth of the 
Philippines, which such forces were in the service of the 
Armed Forces of the United States, including guerilla forces, 
shall not be deemed to have been active military service for 
purposes of entitlement to nonservice-connected pension 
benefits.  38 U.S.C.A. § 107(a).  This law has been held not 
to violate the United States Constitution.  See Quiban v. 
Veterans Administration, 928 F.2d 1154, 1158 (D.C. Cir. 
1991); see also Dacoron v Brown, 4 Vet. App. 115, 120 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has also pointed out that "[c]ertain service in the 
organized forces of the Government of the Commonwealth of the 
Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service.  See 38 
U.S.C.A. § 107; Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992).  Pursuant to 38 U.S.C. § 501(a)(1), the Secretary has 
established by regulation requirements for verifying 
recognized service in the United States Armed Forces for 
purposes of eligibility to VA benefits. See 38 C.F.R. § 
3.203."  Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

In sum, based on the evidence of record, there is no 
documentation of qualifying military service in this case.  
Inasmuch as the service department's verification of the 
appellant's service is binding on the VA, the Board concludes 
that the appellant is not deemed to be a "veteran" for 
purposes of entitlement to VA pension benefits.  As noted 
above, the service department has certified that the veteran 
only had recognized guerrilla service.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.

The Board observes that the proper course for the 
unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. 80, 85.


ORDER

Since the appellant did not have the requisite service for 
eligibility for pension benefits, the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

